  
 

   

BE 1of32 °° cote
“\e\ FILED
J CHARLOTTE, NC
FEB -4 2019

US DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLIMN¢gsTERN DISTRICT OF NC
CHARLOTTE DIVISION

 

FEDERAL TRADE COMMISSION, |
Plaintiff,
Vv.

GLOBAL ASSET FINANCIAL SERVICES
GROUP, LLC, a limited liability company,

REGIONAL ASSET MAINTENANCE,
LLC, a limited liability company, also doing
business as RAM LLC,

MIDWESTERN ALLIANCE, LLC, a limited
liability company,

10D HOLDINGS, INC,, a corporation,

TRANS AMERICA CONSUMER
SOLUTIONS, LLC, a limited liability
company,

LLI BUSINESS INNOVATIONS, LLC, a
limited liability company,

TACS I, LLC, a limited liability company,
formerly known as UPG; LLC,

TACS I, LLC, a limited liability company,
formerly known as BOC Processing, LLC,
formerly known as BOC, LLC,

TACS IU, LLC, a limited liability company,
formerly known as NRA, LLC,

‘CEDAR ROSE HOLDINGS &
DEVELOPMENT, INC., a corporation,

 

 

CaseNo. 4,19 Cy 55 | q -MC-4 U

COMPLAINT FOR PERMANENT
INJUNCTION AND OTHER
EQUITABLE RELIEF

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 1 of 27

 

 

 
_... Case 1:19-mc-00004:.Decument-1-. Filed 02/14/19 Page:2-of 32

 

ANKH ALL in his individual and corporate
capacity,

AZIZA ALI, in her individual and corporate
capacity,

KENNETH MOODY, in his individual and
corporate capacity,

DAVID CARR, in his individual and corporate
capacity,

JEREMY SCINTA, in his individual and
corporate capacity, and

OMAR HUSSAIN, in his individual and
corporate capacity,

Defendants.

 

 

Plaintiff, the F ederal Trade Commission (“FTC”), for its Complaint alleges:

1. The FTC brings this action under Section 13(b) of the Federal Trade Commission
Act (“FTC Act”), 15 U.S.C. § 53(b), and Section 814 of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692], to obtain temporary, preliminary, and permanent injunctive
relief, rescission or reformation of contracts, restitution, the refund of monies paid, disgorgement
of ill-gotten monies, and other equitable relief for Defendants’ acts or practices in violation of
Section 5(a) of the FTC Act, 15 U.S.C. § 45(2), and the FDCPA, 15 USC. §§ 1692-1692p, in
connection with Defendants’ deceptive and abusive debt collection practices, including attempts:

to harass consumers into paying debts that they do not actually owe.

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 2 of 27

 
-o-.Case 1:19-mc-00004 ; Document.1.. Filed 02/14/19 Page 3 of 32... |

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 133 1, 1337(a),
and 1345, and 15 U.S.C. §§ 45(a), 53(b), and 16921. |

3. Venue is proper in this district under 28 U.S.C. § 1391(b)(), (c)C1), (c)(3), and
(d), and 15 U.S.C. § 53(b).

PLAINTIFF

4, The FTC is an independent agency of the United States Government created by
statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce. ‘The —
FTC also enforces the FDCPA, 15 U.S.C. §§ 1692-1692p, which prohibits abusive, deceptive,
and unfair debt collection practices and imposes duties upon debt collectors.

5. The FTC is authorized to initiate federal district court proceedings, by its own
attorneys, to enjoin violations of the FTC Act and the FDCPA and to secure such equitable relief
as may be appropriate in each case, including rescission or reformation of contracts, restitution,
the refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b),
56(a)(2)(A), and 1692I(a). |

DEFENDANTS

6. Defendant Global Asset Financial Services Group, LLC (“GAFS”) is a
Delaware limited liability company with Certificates of Authority to transact business in North
Carolina and South Carolina. Its principal place of business is 5700 Executive Center Drive,

Suite 102, Charlotte, North Carolina. GAFS has also used mailing addresses of 223 E Main

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 3 of 27

 

 
, Case 1:19-mc-00004 Document. Filed 02/14/19, Page 4 of 32

Street, Suite 102, Rock Hill, South Carolina and 16192 Coastal Highway, Lewes, Delaware.
GAES transacts or has transacted business in this district and throughout the United States.

7. Defendant Regional Asset Maintenance, LLC (“RAM”) is a Delaware limited
liability company with its principal place of business at 631 Brawley School Road, Suite 300,
PMB 158, Mooresville, North Carolina. RAM has also used the mailing address of 300
Delaware Avenue, Suite 210-A, Wilmington, Delaware. RAM transacts or has transacted
business in this district and throughout the United States. |

8. ~ Defendant 10D Holdings, Inc. 10D Holdings”) is a Florida corporation with its
registered address and principal place of business at 11380 Prosperity Farms Rd, #221E, Palm
Beach Gardens, Florida. 10D Holdings has also used the mailing address of 305 West
Broadway New York, New York. 10D Holdings transacts or has transacted business in this
district and throughout the United States.

9, Defendant Trans America Consumer Solutions, LLC (“Trans America”) is a
Nevada limited liability company. Its registered address is 11380 Prosperity Farms Rd, #221E,
Palm Beach Gardens, Florida. The address given for its manager, David Carr, is 305 West
Broadway, New York, New York. Trans America is 100% owned by 10D Holdings. Trans
America transacts or has transacted business in this district and throughout the United States,

10. Defendant Midwestern Alliance, LLC (“Midwestern Alliance”) is a Nevada
limited liability company, formerly a New York limited liability company. ‘The address given
for tts managing member, David Carr, is 3145 Geary Boulevard, San Francisco, California. |

Midwestern Alliance has also used the mailing address of 255 Great Arrow Avenue, Suite 118,

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 4 of 27

 

 
Case .1:19-mc-00004: Document 1. Filed 02/14/19 Page 5.of 32

Buftalo, New York. Midwestern Alliance transacts or has transacted business in this district
and throughout the United States.

11. © Defendant LLI Business Innovations, LLC (““LLI Business”) is a California
limited lability company with its registered address and principal place of business at 506 South
Spring Street, #13308, SMB 1087, Los Angeles, California. LLI Business has also used the
mailing address of 255 Great Arrow Avenue, Suite 118, Buffalo, New York. LLI Business
transacts or has transacted business in this district and throughout the United States.

‘12. Defendant TACS I, LLC, formerly known as UPG, LLC, (*TACS I”) is a |
Nevada limited liability company. The address given for its managing member, David Carr, is
3145 Geary Boulevard, San Francisco, California. TACS I has also used the mailing address of
255 Great Arrow Avenue, Suite 118, Buffalo, New York. TACS I transacts or has transacted
business in this district and throughout the United States.

13. Defendant TACS II, LLC, formerly known as BOC, LLC and BOC Processing,
LLC, “TACS IP’) is a Nevada limited liability company. The address given for its managing
member, David Carr, is 3145 Geary Boulevard, San Francisco, California: TACS II has also
used the mailing address of 255 Great Arrow Avenue, Suite | 18, Buffalo, New York. TACS II
transacts or has transacted business in this district and throughout the United States.

14. Defendant TACS ITI, LLC, formerly known as NRA, LLC, (“TACS UP”) is a
Florida limited liability company with its registered address and principal place of business at
3145 Geary Boulevard, San Francisco, California. TACS III has also used mailing addresses of

11380 Prosperity Farms Rd, #221E, Palm Beach Gardens, Florida and 305 West Broadway, New

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 5 of 27

 
York, New York. TACS II] is 100% owned by Trans America. TACS III transacts or has
transacted business in this district and throughout the United States.

15. Defendant Cedar Rose Holdings & Development, Inc, (“Cedar Rose”) is a
Florida corporation with its registered address and principal place of business at 11380
Prosperity Farms Rd, #221E, Palm Beach Gardens, Florida. Cedar Rose transacts or has
transacted business in this district and throughout the United States.

16. Defendant Ankh Ali is the vice-president of GAFS. He is or has been an
authorized signatory to the bank accounts of GAFS.. He is listed as the registrant for GAFS’
domain name services and as the owner for GAFS primary bank account. At all times material
to this Complaint, acting alone or in concert with others, he has formulated, directed, controlled,
had the authority to control, or participated in the acts and practices of GAFS, including the acts
and practices set forth in this Complaint. Defendant Ankh Ali resides in this district and, in
connection with the matters alleged herein, transacts or has transacted business in this district
and throughout the United States.

17. Defendant Aziza Ali is amember of GAFS. She is also listed as the registered
agent on GAFS’ applications for certificates of authority to transact business in North Carolina
and South Carolina. She is or has been an authorized signatory to the bank accounts of GAFS.
She signed on behalf of GAFS on its TransUnion subscriber agreement, and listed herself as the
owner on the same agreement. At all times material to this Complaint, acting alone or in concert
with others, she has formulated, directed, controlled, had the authority to control, or participated

in the acts and practices of GAFS, including the acts and practices set forth in this Complaint.

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 6 of 27

 
Case. 1:19-mc-00004 Document 1 Filed 02/14/19. Page 7 of 32

Defendant Aziza Ali resides in this district and, in connection with the matters alleged herein,
transacts or has transacted business in this district and throughout the United States.

18. Defendant Kenneth Moody is a managing member of GAFS. At all times
material to this Complaint, acting alone or in concert with others, he has formulated, directed,
controlled, had the authority to control, or participated in the acts and practices of GAFS,
including the acts and practices set forth in this Complaint. Defendant Moody, in connection
with the matters alleged herein, transacts or has transacted business in this district and
throughout the United States. |

19, Defendant David Carr is or was a manager, incorporator, director, president, or
organizer of 10D Holdings, Trans America, Midwestern Alliance, TACS I; TACS IL, and TACS
Ul. He is an authorized signatory on the bank and merchant accounts for many of the
Defendants, and is listed as an authorized user for Defendants’ payroll services account. At all
times material to this complaint, acting alone or in concert with others, he has formulated,
directed, controlled, had the authority to control, or participated in the acts and practices set forth
in this Complaint. Defendant Carr, in connection with the matters alleged herein, transacts or
has transacted business in this District and throughout the United States.

20. Defendant Jeremy Scinta is a managing member of LLI Business and a manager
of Trans America. He is listed as the registrant and contact person for the LLI Business’
Internet websites and telecommunications services. In addition, the telecommunications
services are paid with his personal credit card. At all times material to this complaint, acting

alone or in concert with others, he has formulated, directed, controlled, had the authority to

control, or participated in the acts and practices set forth in this Complaint. Defendant Scinta, in

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 7 of 27

 
Case 1:19-mc-00004 , Document 1. Filed 02/14/19... Page 8 of 32.

connection with the matters alleged herein, transacts or has transacted business in this District
and throughout the United States.

21. Defendant Omar Hussain is or was a manager, director, president, or organizer
of Trans America, Midwestern Alliance, TACS I, TACS HU, TACS UI, and Cedar Rose. He is or
was an authorized signatory on the bank and merchant accounts for many of the Defendants. At
all times material to this complaint, acting alone or in concert with others, he has formulated,
directed, controlled, had the authority to control, or participated in the acts and practices set forth
in this Complaint. Defendant Hussain, in connection with the matters alleged herein, transacts
or has transacted business in this District and throughout the United States.

Buffalo and Charlotte Collection Defendants Operate as Common Enterprises

22. Defendants 10D Holdings, Trans America, LLI Business, TACS I, TACS II,
TACS II, and Cedar Rose, and their principals, Carr, Scinta, and Hussain (collectively “Buffalo
Collection Defendants”) have collected on phantom debts, including many obtained from
Defendant Midwestern Alliance and its principals Defendants Carr and Hussain (collectively,
“Brokering Defendants”. The principal purpose of these businesses has been the collection of
debts. Buffalo Collection Defendants have also received ample notice that consumers did not
actually owe them these debts. Buffalo Collection Defendants use a variety of unscrupulous
tactics to coerce consumers into paying the fake or unauthorized debts, such as placing harassing
robocalls to consumers, making unlawful threats to harass consumers’ friends and family
members, and failing to provide consumers with statutorily required notices of how to dispute

the debts.

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 8-of 27

 
23, Buffalo Collection Defendants have operated as a common enterprise while
engaging in the unlawful acts and practices and other violations of law alleged below. Buffalo
Collection Defendants have conducted the business practices described below through
interrelated companies that have common ownership, officers, managers, business functions,
employees, and office locations, and that have commingled funds. Because these Defendants
have operated as a common enterprise, each of them is jointly and severally liable for the acts
and practices alleged below. Defendants Carr, Scinta, and Hussain have formulated, directed,
controlled, had the authority to control, or participated in the acts and practices of the Corporate
Buffalo Collection Defendants that constitute the common enterprise.

24. Defendants GAFS, RAM, and their principals Defendants Ankh Ali, Aziza Ali,
Moody, Carr, and Scinta (collectively “Charlotte Collection Defendants”) have collected on
phantom debts, including those obtained from Brokering Defendants. The principal purpose of
GAFS and RAM is the collection of debts. Charlotte Collection Defendants have also received
ample notice that consumers did not actually owe them these debts. Charlotte Collection
Defendants use a variety of unscrupulous tactics—substantially similar to the tactics used by the
Buffalo Collection Defendants—to coerce consumers into paying the fake or unauthorized debts,
such as placing harassing robocalls to consumers, making unlawful threats to harass consumers’
friends and family members, and failing to provide consumers with statutorily required notices of
how to dispute the debts.

25. Charlotte Collection Defendants have also operated as a common enterprise while
engaging in the unlawful acts and practices and other violations of law alleged below. Charlotte

Collection Defendants have conducted the business practices described below through

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 9 of 27

 

 
Case 1:19-mc-00094. Document.1 Filed 02/14/19 Page 10 of 32.

interrelated companies that have common ownership, officers, managers, business functions,
employees, and office locations, and that have commingled funds. Because these Defendants

have operated as a common enterprise, each of them is jointly and severally liable for the acts

 

and practices alleged below. Defendants Ankh Ali, Aziza Ali, Moody, Carr, and Scinta, have
formulated, directed, controlled, had the authority to control, or participated in the acts and
practices of the Corporate Charlotte Collection Defendants that constitute the common
enterprise. | |
COMMERCE

26. + Atall times material to this Complaint, Defendants have maintained a substantial
course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,
15 US.C. § 44.

DEFENDANTS’ MARKETING AND DISTRIBUTION OF COUNTERFEIT AND
UNAUTHORIZED DEBTS

27. Since at least 2014, and continuing thereafter, Brokering Defendants have
engaged in a scheme to profit from the distribution and collection of counterfeit and

unauthorized debt. Brokering Defendants have purchased and collected on two types of

 

purported debt that consumers did not owe: counterfeit debts fabricated from misappropriated
information about consumers’ identities and finances; and debts purportedly owed on bogus
“autofunded” payday loans that fraudulent enterprises imposed on consumers without their
permission. Brokering Defendants have distributed and profited from these “phantom debts”

despite receiving ample notice that the consumers did not actually owe them.

4

10

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 10 of 27
Io. Case .1:19-mc-00004 Document 1. -Filed 02/14/19 Page 11,of 32.

Creation of the Phantom Debts

28. Consumer debts that have been charged-off by the original creditors are often sold
to third parties for collection or sale to other collectors. Typically, the creditor or seller bundles
debts into what they call “debt portfolios.” The portfolios are typically spreadsheets with details
about the consumers and their alleged debts.

29. Since 2014, a person named Joel Tucker has sold debt portfolios that he either
fabricated or that consisted of purported debts that consumers did not legitimately owe. Tucker
has marketed counterfeit debts as owed to a number of different entities. Tucker has also

distributed “debts” from “autofunded” loans that were foisted on consumers without their
permission, which he packaged together with other purported debts under the name “Bahamas
Marketing Group” or “BMG”. On December 16, 2016, Plaintiff FTC sued Tucker for selling
phantom debt in a case styled FTC v. Tucker, No. 2:16-cv-02816 (D. Kan. Dec. 16, 2016). On
September 20, 2017, the court in that case entered default judgment against the defendants and
found, among other things, that Tucker had, “marketed, distributed and sold counterfeit debt
portfolios that purported to represent loans made by a variety of purported originators,” in
contravention of Section 5 of the FTC Act. FTC v. Tucker, No. 2:16-cv-02816 (D. Kan. Sept.
20, 2017) (ECF No. 69 at *3.) |

30. . Prior to 2016, Tucker had access to sensitive consumer information for millions
of consumers. This information included consumers’ bank account numbers, Social Security
numbers, and other sensitive personal information. Tucker used this information to create or
cause to be created fake debt portfolios by matching consumers’ personal information to

fabricated payday loan debts... Tucker, either directly or through entities under his control, then
ll

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 11 of 27

 
, Case 1:19-mc-00004 Document. Filed.02/14/19, Page 12 of 32

sold these portfolios of counterfeit debt in spreadsheet format. The portfolios list consumer
names and contact information along with Social Security numbers and financial account
information. For each consumer identified, the portfolios provide detailed, but fabricated,
information about purported payday loans, such as alleged original loan amounts, loan dates,
repayment histories, and unpaid balances.

31. In addition, Tucker, through entities he controlled, obtained and sold unauthorized
payday loan debts. Tucker first sold purported payday loan leads, which included consumers’
bank account information, to lenders associated with him. In many instances, these lenders then
issued “loans” to consumers identified in the leads without their permission, a practice referred
to as “autofunding.” The lenders then attempted to withdraw money from consumers’ bank
accounts as “finance charges” without consumers” consent. When consumers denied. the
attempted debits, the lenders transferred the unauthorized loans to Tucker as “debts.” In
September 2014, the FTC and Consumer Financial Protection Bureau (“CFPB”) filed suits
against these purported lenders in two cases styled FTC v. CWB Services, et al., No.
4:14-cv-00783 (W.D. Mo. Sept. 5, 2014) and CFPB v. Moseley, et al., No. 4:14-cv-00789 (WD.
Mo. Sept. 8, 2014). Tucker, either directly or through entities under his control, sold these debts
to debt brokers, including Brokering Defendants.

Brokering Defendants Repeatedly Purchase and Distribute Phantom Debts for Collection

32. Brokering Defendants have operated as debt brokers since at least 2014. Among
other things, Brokering Defendants have purchased and sold debt portfolios, Brokering
Defendants have also placed debt for collection with their interrelated network of debt collection

entities, including both the Buffalo Collection Defendants and Charlotte Collection Defendants

12

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 12 of 27

 
_. Case 1:19-me-00004, Document 1 Filed 02/14/19...Page 13 of 32

(collectively, “Collection Defendants”), Starting no later than 2014, Brokering Defendants
began purchasing phantom debt portfolios from entities controlled by Tucker, through an
intermediary, Hirsh Mohindra. On March 21, 2016, the FTC and the State of Illinois sued
Mohindra for selling counterfeit debt portfolios. FTC et al. v. Stark Law, LLC, et al., No.

. {s16-0v-3463 (N.D. Ill. Mar. 21, 2016).

33. On October 27, 2017, Mohindra agreed to entry of a stipulated judgment that,
among other things, banned him from the debt collection industry and imposed a $47,220,491
judgment. FTC y. Stark Law, LLC, No. 1:16-cv-3463 (N.D. Il. Oct. 27, 2017) (ECF No. 354 at
*7, *9),

34.. In addition to placing the phantom debts with Collection Defendants, Brokering
Defendants have sold and distributed these debts to other brokers and collectors.

35. ~~ Brokering Defendants purchase, sell, and place these portfolios despite having
notice that consumers do not owe the purported debts. For example, in March 2014, Defendant
Carr received an email from a debt collector that had purchased debts from Defendant
Midwestern Alliance. The collector complained that Consumers were consistently repudiating
the debts. In particular, the collector was concerned that the lender names were doctored, or
fake. Defendants Carr and Hussain received a later email, dated June 11, 2014, from a
Midwestern Alliance employee that stated, “this portfolio has a lot of clients who paid this off.”

36. Defendant Carr received another email in July 2014 from an unhappy debt
collector that had recently purchased debts from Defendant Midwestern Alliance. The collector

complained that the alleged debtors they were contacting were complaining about receiving calls

13

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 13 of 27

 

 
_..Case 1:19-mc-00004..Document 1 Filed-02/14/19 Page 14 of 32

from multiple companies regarding the same alleged debt. Some of the alleged debtors
provided proof that they had paid off the debt to another agency.
37. .That same month, Defendant Scinta raised issues internally regarding the

accuracy and veracity of the information contained in the portfolios. Scinta noted the high

 

number of consumer complaints stating that consumers did not owe the alleged debts, including
consumers who could prove that the bank accounts listed for deposit were not even open at the
time of the alleged deposit. Further, Scinta reported that numerous Social Security numbers,
addresses, and names in the portfolios did not match. Despite this, Brokering Defendants
continued to distribute and collect from the Tucker portfolios riddled with phantom debt.
Brokering Defendants did not withdraw the Tucker portfolios that they had already placed, or tell
purchasers of these portfolios that they contained phantom debt.

38. In numerous instances, using information in debt portfolios marketed, distributed,
sold, and placed by Brokering Defendants, debt collectors have contacted these consumers,
demanded payment, and successfully induced consumers to pay the purported debts. In many
instances, the debts in these portfolios were counterfeit or from “autofunded” loans.

39, Consumers cannot reasonably avoid collection on these phantom portfolios.
Consumers are not aware that their personal information has been misappropriated and used to
create a counterfeit debt or an unauthorized loan. From the portfolios, debt collectors, including
Collection Defendants, obtain consumers’ private personal information and sensitive financial
information, such as Social Security numbers, bank account numbers, and names of references.
Debt collectors recite such information to consumers to convince them that the purported loan is

legitimate or that the collectors will be able to coerce the consumers to pay, even if they do not

14

 

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 14 of 27
legitimately owe the loan. Using this detailed information, collectors intimidated consumers
into paying the purported debts.

DEFENDANTS’ DECEPTIVE AND ABUSIVE COLLECTION PRACTICES

AQ, Since at least 2014, Brokering Defendants have placed debts that were counterfeit
or from unauthorized loans for collection with Collection Defendants.

41. Collection Defendants’ scheme to collect on phantom debt is predicated on
convincing consumers that a lawsuit has been, or will soon be filed against them and will result
in dire consequences unless consumers pay Collection Defendants promptly.

42. In furtherance of the scheme, Charlotte Collection Defendants often use a
two-step collection process to lend credence to the misrepresentations that the consumer owes
them a debt and that legal action against a consumer has begun or is imminent. Payments made
by consumers are processed through merchant accounts controlled by Charlotte Collection
Defendants before being deposited into Charlotte Collection Defendants’ bank accounts.

43. Inthe first step, Charlotte Collection Defendants initiate robocalls to consumers
or their friends and family members, which consist of a prerecorded message that states or
implies that a lawsuit has been or will soon be filed against the consumer, often regarding a
purported outstanding debt owed by the consumer. In numerous instances, the prerecorded
message states that the consumer must call another number for more information. The
prerecorded. message states that the next steps will be to notify the proper authorities.

44. In numerous instances, in placing these initial robocalls to consumers, Charlotte
Collection Defendants’ collectors do not identify that the call is being placed by or on behalf of

Charlotte Collection Defendants, that the call is coming from a debt collector who is attempting

15

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 15 of 27

 

 
Case.1:19-mc-00004. Document 1...Filed 02/14/19 Page 16 of 32.

to collect a debt from the consumer, or that any information obtatned from the consumer will be
used for that purpose.

45. The second step of Charlotte Collection Defendants’ collection process generally
occurs when consumers call the telephone numbers that Collection Defendants’ collectors
provide in the initial call and are connected with collectors whose job is to secure consumers’
payments for Collection Defendants. |

46, In numerous instances, Charlotte Collection Defendants’ collectors who answer
consumers’ calls falsely represent that they are representatives of a law firm or a mediation
company. In numerous instances, Charlotte Collection Defendants represent that they are
calling from “County Mediations” and imply that they are affiliated with the local state
courthouse.

47. Similarly, in numerous instances, Buffalo Collection Defendants falsely represent
to consumers during collection calls that they are representatives of a law firm, a mediation
company, or other company such as “Kingston Marketing.”

48. In numerous instances on these calls, Collection Defendants’ collectors inform
consumers that they are delinquent on a payday loan or other debt and that legal action has been
taken or will be taken shortly against the consumer. In numerous instances, Collection
Defendants’ collectors advise consumers that they can settle the action by making a payment
over the telephone via the consumer’s credit or debit card.

- 49, In some instances, Collection Defendants’ collectors possess, or claim to possess,

the consumers’ private information, such as Social Security numbers, bank account numbers, or

16

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 16 of 27
.Case 1:19-mc-00004 Document 1

names and contact information of relatives, convincing consumers that the calls are legitimate
collection efforts and that consumers must pay the purportedly delinquent debts.

50. In numerous instances, to coerce consumers into paying the purported debts,
Collection Defendants’ collectors threaten consumers with prosecution if they fail to pay the
alleged debt immediately. For example, Collection Defendants have told consumers that the
district attorney is going to file charges against them for intent to defraud.or for processing hot
checks.

51. Tn fact, in numerous instances when Collection Defendants threaten consumers

with legal action, no legal action has been taken, Collection Defendants do not intend to take any

such legal action, and Collection Defendants do riot have authority to take any such legal action. |

Collection Defendants also cannot have consumers prosecuted for non-payment of a private debt.
Further, neither Collection Defendants nor their representatives are attorneys or are working for
attorneys, and Collection Defendants are not a law firm.

52. Moreover, in numerous instances, consumers do not owe the purported debt or
Collection Defendants are not authorized to collect on the debt. In fact, in numerous instances,
consumers’ bank statements verify that they never received the purported loan.

53, In numerous instances, Collection Defendants also have communicated with third
parties. In numerous such instances, Collection Defendants: (1) already possessed location
information for the consumer, including the consumer’s place of abode, telephone number, or
place of employment; (2) disclosed the consumer’s purported debt to the third party; or (3)
represented to the third party that Collection Defendants will commence legal action against the

putative debtor if the debt is not paid. |

17

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 17 of 27

 
a Case,1:19-mc-00004 Document 1 Filed 02/14/19...Page 18 of 32

54, In numerous instances, in subsequent communications with consumers, Collection
Defendants’ collectors fail to disclose that they are debt collectors.

55. In numerous instances, Collection Defendants fail to provide consumers, within
five days after the initial. communication with consumers, a written notice containing (1) the
amount of the debt; (2) the name of the creditor to whom the debt is owed; (3) a statement that
unless the consumer disputes the debt, the debt will be-assumed valid; and (4) a statement that if
the consumer disputes the debt in writing, Collection Defendants will obtain verification of the |
debt.

56. | Many consumers pay the alleged debts that Collection Defendants purport to be
collecting because they are afraid of the threatened repercussions of failing to pay, because they
believe Collection Defendants are legitimate and are collecting real delinquent debt, or because
they want to stop the harassment. Generally, consumers make these payments using a credit
card, debit card, or electronic transfer from their bank account. Merchant accounts Collection
Defendants use to process payments from consumers are held in the name of GAFS or TACS.

57. Since at least 2017, Collection Defendants have collected over $4.3 million from
consumers through their unlawful debt collection scheme.

VIOLATIONS OF THE FTC ACT

5 8. Section 5(a) of the FTC Act, 15 USC. § 45(a), prohibits “unfair or deceptive acts
or practices in or affecting commerce.”

59. Misvepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

18

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 18 of 27

 
60. Acts or practices are unfair under Section 5 of the FTC Acct if they cause or are
likely to cause substantial injury to consumers that consumers cannot reasonably avoid
themselves and that is not outweighed by countervailing benefits to consumers or competition.
15 U.S.C. § 45(n).

COUNT I
Means and Instrumentalities to Mislead

(Against Brokering Defendants).

61, In numerous instances, in connection with their marketing, distribution, sale, and

 

placement of purported payday loan debt portfolios, Brokering Defendants have represented,
directly or indirectly, expressly or by implication, that consumers listed in those portfolios owe
unpaid payday loan debts, and that those who obtain the portfolios through Brokering
Defendants have the right to collect debts listed in the portfolios.

62. in truth and in fact, in numerous instances, consumers listed in those portfolios
that Brokering Defendants have marketed, distributed, sold, and placed did not owe the
purported debts, or collectors that obtained those portfolios did not have the right to collect those
purported debts.

63. By making the representations in Paragraph 61, Brokering Defendants placed in

the hands of debt collectors the means and instrumentalities by and through which they may

 

mislead consumers regarding their debt obligations.
64. Therefore, Brokering Defendants’ representations, as set forth in Paragraph 61 of

this Complaint are false or misleading, and constitute deceptive acts or practices in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

19

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 19 of 27
oun Case 1:19-mc-00004 _Document 1. Filed 02/14/19 Page 20 of 32::

COUNT II
Unfair Distribution of Counterfeit or Unauthorized Debts for Collection
(Against Brokering Defendants)

65, In numerous instances, Brokering Defendants have distributed, placed for
collection, and sold debts that were counterfeit or from unauthorized loans.

66. Brokering Defendants’ actions cause or are likely to cause substantial injury to
consumers that consumers cannot reasonably avoid themselves and that is not outweighed by
countervailing benefits to consumers or competition.

67. Therefore, Brokering Defendants’ actions as described in Paragraph 65 above
constitute unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. §§ 45(a)
and (n).

COUNT Wi |
False or Unsubstantiated Representations That Consumers Owe Debts
(Against Collection Defendants)

68. In numerous instances, in connection with the collection of alleged debts,
Collection Defendants have represented, directly or indirectly, expressly or by implication, that:

(a) The consumer is delinquent on a payday loan or other debt that Collection

Defendants have the authority to collect; or

(b) | The consumer has a legal obligation to pay Collection Defendants.

69. The representations set forth in Paragraph 68 are false or misleading or were not
substantiated at the time the representations were made.

70. Therefore, the making of the representations as set forth in Paragraph 68 of this

Complaint constitutes a deceptive act or practice, in or affecting commerce in violation of

Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
20

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 20 of 27

 
-Case 1;19-mc-00004 Document 1-.Filed 02/14/19 Page 21 of 32

COUNT IV
False or Misleading Representations Regarding Legal Action
(Against Collection Defendants)

71. In numerous instances, in connection with the collection of alleged debts,
Collection Defendants have represented, directly or indirectly, expressly or by implication, that:

(a) Collection Defendants are attorneys or affiliated with attorneys;

(b) — Collection Defendants are a law firm or affiliated with a law firm;

(c) The consumer will be prosecuted for failing to pay Collection Defendants; and

(d) Collection Defendants have taken, intend to take, or have authority to take formal
legal action against a consumer who fails to pay, such as filing suit.

72, In truth and in fact, in numerous instances in which Collection Defendants have
made the representations set forth in Paragraph 71 of this Complaint:

(a) Collection Defendants are not attorneys or affiliated with attorneys;

(b) — Collection Defendants are not a law firm or affiliated with a law firm;

(c) ‘The consumer will not be prosecuted for failing to pay Collection Defendants; and

(d) Collection Defendants have not taken, do not intend to take, or do not have bs
authority to take formal legal action against a consumer who fails to pay, such as filing suit.

73. Therefore, Collection Defendants’ representations as set forth in Paragraph 71 of
this Complaint are false or misleading and constitute deceptive acts and practices in violation of
Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

| VIOLATIONS OF THE FDCPA
74. In 1977, Congress passed the FDCPA, 15 U.S.C. §§ 1692-1692p, which became

effective on March 20, 1978, and has been in force since that date. Under Section 814 of the
21:

Case 3:19-cv-00055-GCM Document3 Filed 02/04/19 Page 21 of 27
Case 1:19-mc-00004 Document 1. Filed 02/14/19. Page 22 of 32 a oe

FDCPA, 15 U.S.C. § 1692/, a violation of the FDCPA is deemed an unfair or deceptive act or .
practice in violation of the FTC Act. Further, the FTC is authorized to use all of its functions
and powers under the FTC Act to enforce compliance with the FOCPA.

75. Collection Defendants are “debt collectors” as defined by Section 803(6) of the
FDCPA, 15 U.S.C. § 1692a(6).

76. A “consumer,” as defined in Section 803(3) of the FDCPA, 15 U.S.C. § 1692a(3),
“means any natural person obligated or allegedly obligated to pay any debt.”

77. A “debt,” as defined in Section 803(5) of the FDCPA, 15 U S.C. § 1692a(5),
“means any obligation or alleged obligation of a consumer to pay money arising out of a
transaction in which the money, property, insurance or services which are the subject of the
transaction are primarily for personal, family, or household purposes, whether or not such
obligation has been reduced to judgment.” oo |

78. The term “location information,” as defined in Section 803(7) of the FDCPA, 15
U.S.C. § 1692a(7), means “a consumer’s place of abode and his telephone number at such place,
ot his place of employment.”

COUNT V
Unlawful Third-Party Communications
(Against Collection Defendants)

79, In numerous instances, in connection with the collection of debts, Collection
Defendants have communicated with persons other than the consumer, the consumer’s attorney,
a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the
creditor, the attorney of the debt collector, the consumer’s spouse, parent (if the consumer is a

minor), guardian, executor, or administrator for purposes other than acquiring location

22

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 22 of 27
Case 1:19-mc-00004 Document 1 Filed 02/14/19 Page 23 of 32

information about a consumer, without having obtained directly the prior consent of the
consumer or the express permission of a court of competent jurisdiction, and when not
reasonably necessary to effectuate a post-judgment judicial remedy, in violation of Section
805(b) of the FDCPA, 15 U.S.C. § 1692c(b).
| COUNT VI
Calls Without Meaningful Disclosure of Identity
(Against Collection Defendants)
80. In numerous instances, in connection with the collection of debts, Collection
Defendants have engaged in conduct the natural consequence of which is to harass, oppress, or

abuse the caller, including, but not limited to, by placing telephone calls without meaningful

disclosure of the caller’s identity, in violation of Section 806(6) of the FDCPA, 15 U.S.C.

§ 1692d(6).
COUNT VII
False or Misleading Representations
(Against Collection Defendants)
81. In numerous instances, in connection with the collection of debts, Collection

Defendants have, directly or indirectly, expressly or by implication, used false, deceptive, or
misleading representations or means, in violation of Section 807 of the FDCPA, 15 U.S.C. §
1692e, including, but not limited to:
(a) Falsely representing the character, amount, or legal status of any debt, in violation
of Section 807(2)(A) of the FDCPA, 15 U.S.C. § 1692e(2)(A);
(b) . Falsely representing or implying that any individual representative is an attorney
or that any communication is from an attorney, in violation of Section 807(3) of

the FDCPA, 15 U.S.C. § 1692e(3);

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 23 of 27

 

 
Case 1:19-mc-00004 Document 1. Filed 02/14/19 . Page 24 of 32,

(c) Threatening to take action that is not lawful or the Collection Defendants do not
intend to take, such as filing a lawsuit, in violation of Section 807(5) of the
FDCPA, 15 U.S.C. § 1692e(5);

(d) Using false representations or deceptive means to collect or attempt to collect a
debt or to obtain information concerning a consumer, in violation of Section
807(10) of the FDCPA, 15 U.S.C. § 1692¢(10);

(c) Failing to disclose (1) in the initial oral communication with consumers that _
Collection Defendants are debt collectors attempting to collect a debt and that any
information obtained by Collection Defendants from consumers will be used for
the purpose of attempting to collect a debt and (2) in subsequent communications
with consumers that Collection Defendants are debt collectors, in violation of
Section 807(11) of the FDCPA, 15 U.S.C. § 1692e(1 1); and

(f) Using a business, company, or organization name other than the true name of
Collection Defendants’ business, company, or organization, in violation of
Section 807(14) of the FDCPA, 15 U.S.C. § 1692e(14).

COUNT VIII
Failure to Provide a Validation Notice
(Against Collection Defendants)
82. In numerous instances, mm connection with the collection of debts, Collection
Defendants have failed to send consumers, within five days after the initial communication with
consumers, a written notice containing (1) the amount of the debt; (2) the name of the creditor to

whom the debt is owed; (3) a statement that unless the consumer, within thirty days after receipt

of the notice, disputes the validity of the debt, or any portion thereof, the debt will be assumed to

24

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 24 of 27

 
--, Cage 1:19-mc-00004, Document 1. Filed 02/14/19 Page.25 of 32....

be valid by Collection Defendants; (4) a statement that if the consumer notifies Collection
Defendants in writing within the thirty-day period that the debt, or any portion thereof, is
-disputed, Collection Defendants will obtain verification of the debt or a copy of a judgment
against the consumer and a copy of such verification or judgment will be mailed to the consumer
by Collection Defendants; and (5) a statement that, upon the consumer’s written request within
the thirty-day period, Collection Defendants will provide the consumer with the name and
address of the original creditor, if different from the current creditor, in violation of Section
809(a) of the FDCPA, 15 U.S.C. § 1692g(a).
CONSUMER INJURY |

83. | Consumers have suffered and will continue to suffer substantial injury as a result
of Defendants’ violations of the FTC Act and the FDCPA. In addition, Defendants have been
unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this
Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm
the public interest.

THIS COURT'S POWER TO GRANT RELIEF

84. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), and Section 814(a) of the
FDCPA, 15 U.S.C. § 1692/(a), empower this Court to grant injunctive and such other relief as
the Court may deem appropriate to halt and redress violations of any provision of law enforced
by the FTC. The Court, in the exercise of its equitable jurisdiction, may award ancillary relief,
including rescission or reformation of contracts, restitution, the refund of monies paid, and the
disgorgement of ill-gotten monies, to prevent and remedy any violation of any provision of law

enforced by the FTC.
25

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 25 of 27

 
PRAYER FOR RELIEF
Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. §
53(b), and Section 814(a) of the FDCPA, 15 U.S.C. § 1692/(a), and the Court’s own equitable
powers, requests that the Court:

A. Award Plaintiff such preliminary injunctive and ancillary relief as may be
necessary to avert the likelihood of consumer injury during the pendency of this action and to
preserve the possibility of effective final relief, including but not limited to, temporary and
preliminary injunctions, an order freezing assets, immediate access to business premises, and
appointment of a receiver;

B. Enter a permanent injunction to prevent future violations of the FTC Act and the
EDCPA by Defendants;

C. Award such relief as the Court finds necessary to redress injury to consumers
resulting from Defendants’ violations of the FTC Act and the FDCPA, including but not limited
to, rescission or reformation of contracts, restitution, the refund of monies paid, and the

disgorgement of ill-gotten monies; and

26

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 26 of 27

 
Case 1:19-mc-00004 Document 1, Filed 02/14/19 Page.27 of 32

D. Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.

Dated: February 4, 2019

Respectfully submitted,

ALDEN F. ABBOTT
General Counsel

DL ZZ

QUINN MARTIN

GREGORY A. ASHE

Federal Trade Commission

600 Pennsylvania Avenue NW
Washington, DC 20580

Telephone: 202-326-2080 (Martin)
Telephone: 202-326-3719 (Ashe)
Facsimile: 202-326-3768

Email: qmartin@ftc.gov, gashe@ftc.gov

Attorneys for Plaintiff
FEDERAL TRADE COMMISSION

27

Case 3:19-cv-00055-GCM Document 3 Filed 02/04/19 Page 27 of 27

 

 
Case 1:19-mc-00004 Document1 Filed 02/14/19 Page 28 of 32

EXHIBIT A
...,. Case 1:19-mc-00004, Document 1. Filed 02/14/19 Page. 29 of 32...

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court. This form, approved by the Judicial Conference of the United States in Septernber 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEB INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

Federal Trade Commission

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number}
Quinn Martin & Gregory A. Ashe, Federal Trade Commission, 600
Pennsylvania Ave NW, CC-10232, Washington, DC 20580,
202-326-2080 (Martin), 202-326-3719 (Ashe)

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

CETERA NTS cial Services Group, LLC, et al.

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

If. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Onby)

 

I. CIVIZENSHIP OF PRINCIPAL PARTIES (Place an "X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

& 1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintif€ (U.S. Government Not a Party) Citizen of This State — gt © 1 Incorporated or Principal Place O4 O04
of Business Jn This State
2 U.S. Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place Os a5
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a 93 O 3° Foreign Nation O6 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here. for: Nature of Suit Code Descriptions.
pecce VY CONTRACTS 0 8 She rg ve ene TORTS FORFEITURE/PENALTY - BANKRUPFCY: “OTHER STATUTES :.]
OF 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure OC) 422 Appeal 28 USC 158 (1) 375 False Claims Act
C} 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 jC 423 Withdrawal OF 376 Qui Tam (31 USC
J 130 Miller Act G 315 Airplane Product Product Liability 0) 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability C) 367 Health Care/ 400 State Reapportionment
C} 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS =" |CF 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C3 820 Copyrights CF 430 Banks and Banking
(7 151 Medicare Act O) 330 Federal Employers’ Product Liability C1 830 Patent (7 450 Commerce
( 152 Recovery of Defaulted Liability 368 Asbestos Personal (J 835 Patent - Abbreviated 460 Deportation
Student Loans (340 Marine Tnjucy Product New Drug Application |] 470 Racketeer Influenced and
(Excludes Veterans) OQ) 345 Marine Product Liability C1 840 Trademark Corrupt Organizations
{) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY? ©: 10 480 Consumer Credit
of Veteran’s Benefits (7 350 Motor Vehicle 0) 370 Other Fraud CO) 710 Fair Labor Standards C} 861 HIA (1395 G 490 Cable/Sat TY
O 160 Stockholders’ Suits O 355 Motor Vehicle © 37) Truth in Lending Act CJ 862 Black Lung (923) © 850 Securities/Commoditics/
C) 190 Other Contract Product Liability O 380 Other Personal OC) 720 Labor/Management C1 863 DIWC/DIWW (405(g)) Exchange
€) 195 Contract Product Liability }( 360 Other Personal Property Damage Relations CF 864 SSID Title XVI O 890 Other Statutory Actions
C1 196 Franchise Injury C} 385 Property Damage © 740 Railway Labor Act CF 865 RSI (405(g)) (} 891 Agricultural Acts
£7 362 Personal Injury - Product Liability 1 751 Family and Medical (© 893 Environmental Matters
Medical Malpractice Leave Act OF 895 Freedom of Information
E REAL PROPERTY © <: CIVIL RIGHTS PRISONER PETITIONS -:|) 790 Other Labor Litigation _FEDERAL TAX SUITS Act
C} 210 Land Condemnation C1 440 Other Civil Rights . Habeas Corpus: G 791 Employee Retirement 876 Taxes (US. Plainuff (9 896 Arbitration
C} 220 Foreclosure C7 441 Voting 463 Alien Detainee incoine Security Act or Defendant) CG 899 Administrative Procedure
C} 230 Rent Lease & Ejectinent Ci 442 Employment 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
CO} 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 Agency Decision
CJ 245 Tort Product Liability _ Accommodations 530 General (7 950 Constitutionality of
G 290 All Other Real Property CF 445 Amer. w/Disabilities - 535 Death Penalty IMMIGRATION: State Statutes
Employment Other: (© 462 Naturalization Application

OC) 446 Amer. w/Disabilities -
Other
1 448 Education

 

 

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560.Civil Detainee -
Conditions of
Confinement

snag g0 ao

 

 

 

 

 

©) 465 Other immigration
Actions

 

 

 

V. ORIGIN (Place an "X” in One Box Only}
Kl Original [2 Removed from oO 3
Proceeding State Court

VI. CAUSE OF ACTION

 

Remanded from
Appellate Court

o4

Reinstated or
Reopened
: (specify)

OS Transferred from
Another District

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
15 U.S.C. § 45(a) and 15 U.S.C, §§ 1692-1692p
Brief description of cause: :
Deceptive and abusive debt collection practices violating the FTC Act and Fair Debt Collection Practices Act

OG 6 Multidistrict
Litigation -
Transfer

8 Multidistrict
Litigation -
Direct File

 

 

VIL. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (} Yes No
VOI. RELATED CASE(S) _ ;
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE

FOR OFFICE USE ONLY

RECEIPT #

2S4SNA

AMOUNT

Case 3:19-cv-00055-GCM Document 3-1 Filed 02/04/19" Page 1 of 1

 

APPLYING IFP

JUDGE

MAG. JUDGE

 
Case 1:19-mc-00004 Document1 Filed 02/14/19 Page 30 of 32

EXHIBIT B
Case 1:19-mc-00004 Document1 Filed 02/14/19 Page 31 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
FEDERAL TRADE COMMISSION,
Plaintiff,
Vv. CASE NO. 3:19-CV-55

GLOBAL ASSET FINANCIAL SERVICES
GROUP, LLC, et al.,

Defendants,

 

 

NOTICE OF FILING OF COMPLAINT AND ORDER
APPOINTING RECETVER PURSUANT TO 28 U.S.C. § 754

By Order of the United States District Court for the Western District of North Carolina,
entered on February 4, 2019, the undersigned A. Cotten Wright, of Grier & Crisp, PA, was
appointed as receiver for, and over the estate for, Global Asset Financial Services, LLC
(“GAFS”); Regional Asset Maintenance, LLC; 10D Holdings, Inc.; Trans America Consumer
Solutions, LLC; Midwestern Alliance, LLC; LLI Business Innovations, LLC: TACS I, LLC;
TACS II, LLC; TACS UI, LLC; and Cedar Rose Holdings & Development, Inc. (together the
“Receivership Defendants”), as well as for the assets of any of the Receivership Defendants’
subsidiaries, successors, and assigns.

Pursuant to 28 U.S.C. § 754, the undersigned, as receiver, hereby files copies of:

A. the Federal Trade Commission’s Complaint for Permanent Injunction and Other
Equitable Relief against the Receivership Defendants and certain individual defendants in the
above-captioned action, attached hereto as Exhibit A; and

B. the Temporary Restraining Order with Asset Freeze, Appointment of Receiver,

and Other Equitable Relief, and Order to Show Cause why a Preliminary Injunction should not
Case 1:19-mc-00004 Document1 Filed 02/14/19 Page 32 of 32

Issue that was entered on February 4, 2019 in the above-captioned action initially appointing the
undersigned as the receiver for the Receivership Defendants and their respective subsidiaries,
successors, and assigns, attached hereto as Exhibit B.

Respectfully submitted, this 13th day of February, 2019.

G. Cihee was. joe

A. Cotten Wright

101 North Tryon Street, Suite 3
Charlotte, North Carolina 28246
Phone: 704.332.0207

Fax: 704.332.0215
cwright@grierlaw.com
